

116 S3972 IS: COVID–19 Dependent Care Flexible Spending Arrangement Rollover Act of 2020
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3972IN THE SENATE OF THE UNITED STATESJune 17, 2020Ms. Klobuchar (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide that the unused balance of a dependent care flexible spending arrangement at the end of plan year 2020 may be rolled over to the following plan year.1.Short titleThis Act may be cited as the COVID–19 Dependent Care Flexible Spending Arrangement Rollover Act of 2020. 2.Rollover of unused balance of dependent care flexible spending arrangements to plan year 2021As soon as practicable after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s delegate) shall issue regulations or other guidance that permit the unused balance (determined as of the end of plan year 2020) of any dependent care flexible spending arrangement to be rolled over to plan year 2021. 